 1    DEVIN DERHAM-BURK #104353
      CHAPTER 13 STANDING TRUSTEE
 2    P O BOX 50013
      SAN JOSE, CA 95150-0013
 3
      Telephone: (408) 354-4413
 4    Facsimile: (408) 354-5513

 5

 6

 7
                               UNITED STATES BANKRUPTCY COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
 9

10
                                                        )     Chapter 13
11    In Re:                                            )
                                                        )     Case No. 17-52509 SLJ
12    PETER ANTHONY MCCOY                               )
                                                        )     WITHDRAWAL OF TRUSTEE'S
13                                                      )     OBJECTION TO DEBTOR'S
                                                        )     MOTION TO MODIFY CHAPTER 13
14                                                            PLAN WITH
                                     Debtor                   CERTIFICATE OF SERVICE
15
      DEVIN DERHAM-BURK in the above entitled matter hereby withdraws her Objection to
16
      Debtor's Motion to Modify Chapter 13 Plan filed on October 16, 2018 for the following
17
      reason(s):
18

19
      The Trustee's objection has been resolved.
20

21

22    Dated: October 30, 2018                       /s/ DEVIN DERHAM-BURK
                                                    Chapter 13 Standing Trustee
23

24

25

26

     Case: 17-52509     Doc# 60      Filed: 10/30/18
                                                17-52509 Entered:    10/30/18
                                                         SLJ - Withdrawal         16:17:23
                                                                          of Objection              Page
                                                                                       to M odification with1COS
                                                                                                              of 2
 1                              CERTIFICATE OF SERVICE BY MAIL

 2

 3    I hereby declare that I am over the age of 18 years, not a party to the within cause; my business

 4    address is 983 University Ave., Bldg. C-100, Los Gatos, CA 95032. I served a copy of the

 5    within Withdrawal of Objection to Debtor's Motion to Modify by placing same in an envelope in

 6    the U.S. Mail at Los Gatos, California on October 30, 2018. Said envelopes were addressed as

 7    follows:

 8

 9    PETER ANTHONY MCCOY
      260 BALTUSROL DR
      APTOS, CA 95003
10
      In addition to any paper copies served by U.S. Mail, registered ECF participants, including parties
11
      who have requested Special Notice in this case, will receive an electronic copy of the foregoing
12
      document when it has been filed with the Court.
13

14

15
      Dated: October 30, 2018                        /s/ Filipa Gomes
16
                                                     Office of DEVIN DERHAM-BURK
17                                                   Chapter 13 Standing Trustee

18

19

20

21

22

23

24

25

26

     Case: 17-52509      Doc# 60      Filed: 10/30/18
                                                 17-52509 Entered:    10/30/18
                                                          SLJ - Withdrawal         16:17:23
                                                                           of Objection              Page
                                                                                        to M odification with2COS
                                                                                                               of 2
